Citation Nr: 0717085	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-44 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 
1994 for the grant of service connection for prostatitis with 
bladder disorder.  

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected prostatitis with bladder disorder.  

3.  Entitlement to an effective date prior to September 10, 
2001 for the grant of service connection for generalized 
anxiety disorder with panic attacks and agoraphobia. 

4.  Entitlement to an effective date prior to September 10, 
2001 for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1960 
and from December 1962 to December 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1999, January 2000, and August 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The 
November 1999 rating decision granted service connection for 
prostatitis with bladder disorder and assigned a 30 percent 
rating, effective from September 30, 1994.  The January 2000 
rating decision established an earlier effective date of 
February 25, 1994 for the grant of service connection for 
prostatitis with bladder disorder.  The veteran disagreed 
with the both the initial 30 percent rating assigned as well 
as with the effective date of February 25, 1994.  The August 
2003 rating decision granted service connection for 
generalized anxiety disorder with panic attacks and 
agoraphobia and granted entitlement to a TDIU, both effective 
from September 10, 2001.  The veteran disagreed with the 
effective date of September 10, 2001.  In light of the 
complicated procedural history of this case, a more thorough 
explanation of the origin of these claims is discussed in the 
Reasons and Bases portion of this decision hereinbelow.  

The issues of entitlement to an initial rating in excess of 
30 percent for the service-connected prostatitis with bladder 
disorder, entitlement to an effective date earlier than 
February 25, 1994 for the grant of service connection for 
prostatitis with bladder disorder, and entitlement to an 
effective date prior to September 10, 2001 for the assignment 
of a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
nervous disorder was denied by an RO rating decision dated in 
August 1991; the veteran did not timely appeal that 
determination and the August 1991 rating decision became 
final.  

2.  The veteran's claim of service connection for anxiety, 
depression, and agoraphobia, claimed as secondary to physical 
disability, including prostatitis, was received at the RO on 
February 25, 1994 and the medical evidence of record dating 
back to 1993 supports a diagnosis of anxiety and panic 
attacks associated with physical disabilities.  

3.  There is no correspondence from the veteran dated between 
the August 1991 rating decision and prior to February 25, 
1994, establishing an informal or formal claim of service 
connection for a psychiatric disorder; medical records dated 
between the final August 1991 rating decision and prior to 
February 25, 1994 do not constitute informal claims for 
generalized anxiety with panic attacks and agoraphobia since 
service connection was not yet in effect for generalized 
anxiety disorder with panic attacks and agoraphobia.  

4.  Rating decisions dated in August 1994 and October 1994 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
anxiety, depression and agoraphobia.  The veteran appealed 
that determination with the submission of a timely Notice of 
Disagreement (NOD), followed by a timely substantive appeal 
after the RO issued a Statement of the Case (SOC).

5.  In a June 1997 decision, the Board reopened and remanded 
the issue of service connection for a psychiatric disorder.

6.  In a February 2002 decision, the Board denied service 
connection for a variously diagnosed psychiatric disorder on 
a direct basis of in-service incurrence only; and 
specifically referred the issue of entitlement to service 
connection for an anxiety disorder with panic attacks and 
agoraphobia, claimed as secondary to the service-connected 
prostatitis with bladder disorder to the RO for appropriate 
development.  

7.  An August 2003 rating decision granted service connection 
for generalized anxiety disorder with panic attacks and 
agoraphobia and assigned an effective date of September 10, 
2001; entitlement to a TDIU was also granted, effective from 
September 10, 2001.  

8.  The veteran's claim of service connection for an anxiety 
disorder with panic attacks and agoraphobia, secondary to 
prostatitis, has been pending since February 25, 1994. 


CONCLUSIONS OF LAW

1.  The August 1991 decision which denied service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

2.  The legal criteria for an effective date of February 25, 
1994, but no earlier, for service connection for anxiety 
disorder with panic attacks and agoraphobia have been met.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(a)(b) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant of the 
information and evidence, not of record, that is necessary to 
substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the benefit sought on appeal is granted, no further 
assistance in developing the facts pertinent to the veteran's 
claim of entitlement to an earlier effective date of the 
grant of service connection for generalized anxiety disorder 
with panic attacks and agoraphobia is required.  

II.  Effective Dates

The veteran seeks an effective date earlier than September 
10, 2001 for the grant of service connection for generalized 
anxiety disorder with panic attacks and agoraphobia.  
Specifically, the veteran asserts that the effective date 
assigned for the service-connected generalized anxiety 
disorder with panic attacks and agoraphobia should be the 
same date as the effective date for the grant of service 
connection for the prostatitis with bladder disorder.  That 
date is February 25, 1994.  

Historically, the veteran's original claim of service 
connection for a nervous disorder was denied by an RO rating 
decision dated in August 1991; the veteran did not timely 
appeal that determination and the August 1991 rating decision 
became final.  

The veteran's claim of service connection for anxiety, 
depression, and agoraphobia, claimed as secondary to physical 
disability, including prostatitis, was received at the RO on 
February 25, 1994.  

Medical evidence of record at the time of that decision 
supports a diagnosis of anxiety and panic attacks associated 
with physical disabilities.  In a March 1994 private 
psychiatric report, for example, a diagnosis of generalized 
anxiety disorder with panic attacks and agoraphobia was 
indicated.  Other medical evidence of record dating back to 
1993 supports this diagnosis.  

Rating decisions dated in August 1994 and October 1994 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
anxiety, depression and agoraphobia.  The veteran timely 
appealed those determinations.  The veteran's Notice of 
Disagreement (NOD) was received at the RO in November 1994 
and the RO issued a Statement of the Case (SOC) in February 
1995.  The veteran's VA Form 9, substantive appeal, was 
received at the RO in February 1995.  

In a June 1997 decision, the Board reopened and remanded the 
issue of entitlement to service connection for a psychiatric 
disorder and remanded the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for prostatitis with bladder disorder.  

In a November 1999 rating decision, the RO granted service 
connection for prostatitis with bladder disorder, effective 
from September 30, 1994, and assigned an initial 30 percent 
rating.  The January 2000 rating decision determined that the 
proper effective date for the grant of service connection for 
chronic prostatitis with bladder disorder was February 25, 
1994, the date of the veteran's claim to reopen the issue.  

The veteran appealed the effective date of February 25, 1994 
and the initial rating of 30 percent for the service-
connected prostatitis with bladder disorder.  That NOD was 
received at the RO in March 2000 and the RO thereafter issued 
an SOC in July 2001.  In lieu of a VA Form 9, substantive 
appeal, the veteran submitted a letter that was received on 
September 10, 2001, which specifically identified the 
veteran's intent to appeal the issue of an earlier effective 
date and increased rating for the service-connected 
prostatitis.  In addition, the veteran and his representative 
clearly expressed an intent to file a formal claim of service 
connection for depression, claimed as secondary to the 
service-connected chronic prostatitis, even though such a 
claim was already pending.  

In a February 2002 decision, the Board denied service 
connection for a variously diagnosed psychiatric disorder on 
a direct basis, based on a finding that the veteran did not 
have a current psychiatric disorder that was incurred during 
service.  Importantly, the Board distinguished this issue 
from the issue of secondary service connection for an anxiety 
disorder with panic attacks and agoraphobia, and specifically 
referred the issue of entitlement to service connection for 
an anxiety disorder with panic attacks and agoraphobia, 
claimed as secondary to the service-connected prostatitis 
with bladder disorder back to the RO for appropriate 
development.  

An August 2003 rating decision granted service connection for 
generalized anxiety disorder with panic attacks and 
agoraphobia and assigned an effective date of September 10, 
2001; entitlement to a TDIU was also granted, effective from 
September 10, 2001.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (2006).

In this case the veteran did not timely appeal the 1991 
rating decision which denied service connection for a nervous 
disorder and for prostatitis, and it became final.  On 
February 25, 1994, the veteran submitted claims to reopen the 
issue of service connection for prostatitis and the issue of 
service connection for an anxiety disorder with panic attacks 
and agoraphobia.  The veteran has always maintained that the 
panic attacks and agoraphobia were the direct result of 
physical disabilities for which he was claiming service 
connection.  The medical evidence of record supports that 
contention.  The veteran's claims were initially denied by 
rating decision dated in August 1994, and the veteran timely 
appealed the determinations.  Ultimately, both claims were 
granted with an effective date of February 25, 1994 for the 
grant of service connection for prostatitis with bladder 
disorder, the date of the veteran's claim; and an effective 
date of September 10, 2001 for the grant of service 
connection for generalized anxiety disorder with panic 
attacks and agoraphobia.  

The appropriate effective date for the grant of service 
connection for generalized anxiety disorder with panic 
attacks and agoraphobia is February 25, 1994.  The RO 
assigned the date of September 10, 2001 because the RO 
considered the veteran's September 10, 2001 letter as a new 
claim of service connection for a psychiatric disorder 
manifested by depression as secondary to the service-
connected prostatitis.  That letter should not have been 
considered a new claim because there was already a claim 
pending at that time; the February 25, 1994 claim which was 
denied in August 1994 and timely appealed by the veteran.  

While the Board, in its February 2002 decision, denied 
service connection for a psychiatric disorder based on no 
evidence of in-service incurrence, the Board explicitly 
distinguished that issue from the issue of entitlement to 
service connection for a generalized anxiety disorder with 
panic attacks and agoraphobia, and specifically referred the 
issue of secondary service connection back to the RO for 
appropriate development.  The Board explained in the February 
2002 decision, that the veteran had always maintained that 
his generalized anxiety disorder with panic attacks and 
agoraphobia was directly related to his prostatitis, which 
was manifested by urinary and bowel incontinence.  

It is possible that the RO assigned the September 10, 2001 
effective date because the Board referred the issue of 
entitlement to service connection for generalized anxiety 
disorder with panic attacks and agoraphobia for appropriate 
action, instead of remanding the issue, in its February 2002 
decision.  Notwithstanding the characterization of its action 
in February 2002, it is clear that the veteran had a pending 
claim of service connection dating back to February 25, 1994.  
The veteran submitted a timely NOD in November 1994, to the 
August 1994 rating decision, and submitted a timely VA Form 9 
in February 1995, after the RO issued an SOC earlier that 
month.  Then, the Board reopened the issue of service 
connection for a psychiatric disorder in a June 1997 decision 
and remanded the matter for further development.  In the 
February 2002 Board decision, the Board clearly distinguished 
the issue of entitlement to service connection for a 
generalized anxiety disorder with panic attacks and 
agoraphobia, claimed on a secondary basis, from the issue 
which the Board denied; that of direct service connection for 
a variously diagnosed psychiatric disorder.  As such, the 
issue of secondary service connection for generalized anxiety 
disorder with panic attacks and agoraphobia was still in 
appellate status at the time of the RO's receipt of the 
veteran's September 10, 2001 letter.  

Now that the date of claim, February 25, 1994, has been 
established, the only remaining question with regard to the 
proper effective date is the date entitlement arose.  The 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2006).  Undeniably, the 
medical evidence and statements of the veteran that are 
contained in the voluminous five-volume claims file of this 
veteran clearly illustrate the veteran's intentions and 
assertions regarding the inextricably intertwined 
relationship between his physical disabilities, including his 
prostatitis and the residuals therefrom, and his anxiety 
disorder.  This evidence dates back to at least 1993, prior 
to the date on which the February 1994 claim was received at 
the RO.  As such, entitlement arose on or before the date of 
claim.  Consequently, the earliest possible effective date 
for the grant of service connection for generalized anxiety 
disorder with panic attacks and agoraphobia is the date of 
claim, which in this case is February 25, 1994.  
There is no correspondence from the veteran which could serve 
as a claim to reopen the issue of service connection for an 
anxiety disorder, between the time that the August 1991 
rating decision became final, and February 25, 1994, the date 
on which the RO received the veteran's claim to reopen.  
Therefore, an effective date prior to February 25, 1994 for 
the grant of service connection for generalized anxiety 
disorder with panic attacks and agoraphobia is not for 
application. 


ORDER

An effective date of February 25, 1994, but not earlier, for 
the grant of service connection for generalized anxiety 
disorder with panic attacks and agoraphobia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran seeks entitlement to earlier effective dates for 
the grant of service connection for prostatitis with bladder 
disorder and for the assignment of a TDIU.  In addition, the 
veteran disagrees with the initial 30 percent rating assigned 
for the service-connected prostatitis with bladder disorder.  

In a November 1999 rating decision, the RO granted service 
connection for prostatitis with bladder disorder, effective 
from September 30, 1994, and assigned an initial 30 percent 
rating.  The January 2000 rating decision determined that the 
proper effective date for the grant of service connection for 
chronic prostatitis with bladder disorder was February 25, 
1994, the date of the veteran's claim to reopen the issue.  

The veteran disagreed with that effective date, as well as 
with the initial 30 percent rating.  The veteran's NOD was 
received at the RO in March 2000.  The RO issued an SOC in 
July 2001, and the veteran submitted a letter in lieu of a VA 
Form 9, which was timely received at the RO in September 
2001.  
The veteran has not been properly notified or assisted with 
development of these claims on appeal, and it would be 
prejudicial for the Board to decide these matters at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
38 C.F.R. § 3.159 (2006).  Before the Board may proceed with 
a decision, the following notice and assistance must be 
provided to the veteran.  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).   
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2006).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran has also disagreed with the effective date of 
September 10, 2001 for the assignment of a TDIU.  The issue 
of entitlement to an earlier effective date for the 
assignment of a TDIU is inextricably intertwined with the 
assignment of a rating for the service-connected generalized 
anxiety disorder prior to September 2001, in light of the new 
effective date of February 25, 1994, assigned pursuant to 
this decision.  The issue of entitlement to a TDIU must, 
therefore, be deferred pending the assignment of a rating 
prior to September 10, 2001 for the service-connected 
generalized anxiety disorder with panic attacks and 
agoraphobia.  See Holland v. Brown, 6 Vet. App. 443 (1994).  
The RO must now consider the proper effective date for the 
assignment of a TDIU, after the RO assigns the appropriate 
initial rating for the generalized anxiety disorder with 
panic attacks and agoraphobia.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with 
the claims file all private and VA 
treatment records of the veteran 
pertinent to the issues on appeal that 
have not been previously secured.  

2.  After completion of the above, 
schedule the veteran for a VA 
genitourinary examination to determine 
the current nature, extent, and severity 
of the service-connected prostatitis with 
bladder disorder.  The claims file to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated x-rays and laboratory tests 
should be completed.  Findings should be 
reported in terms of the rating criteria 
for rating voiding dysfunction and 
urinary tract infection at 38 C.F.R. 
§ § 4.115a and 4.115b (2006).  

3.  Review the claims file and ensure 
that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2006) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, ensure that the veteran is 
provided notification of any additional 
evidence to be provided by VA and of 
evidence that must be provided by the 
veteran, as well as notification of the 
evidentiary requirements for 
substantiating his claims for an 
increased rating and an earlier effective 
date for the grant of service connection 
for prostatitis with bladder disorder, as 
well as for the TDIU.  

4.  Readjudicate the veteran's claims for 
entitlement to an effective date prior to 
February 25, 1994 for the service-
connected prostatitis with bladder 
disorder, entitlement to an initial 
rating in excess of 30 percent for the 
service-connected prostatitis with 
bladder disorder, and for entitlement to 
an effective date prior to September 10, 
2001 for the assignment of a TDIU.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


